DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.


Response to Amendment
            The amendment filed 09/01/2020 and the supplemental amendment filed 12/01/2020 have been entered.  Claims 1-3 remain pending in the application.  
The previous objections to Claims 1-3 are withdrawn in light of Applicant's amendment to Claim 1.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Park on 03/12/2021.

The application has been amended as follows: 
In the Disclosure:
In Paragraph 0041, line 4, “upper cap 650” has been deleted and --upper pad 650-- substituted therefore.
In Paragraph 0042, lines 5-6, “second intake path 612a” has been deleted and --second intake path 612c-- substituted therefore.

In the Claims:



In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Figure 10 (portrait view), right hand side, “410” and the leader line have been deleted.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-3 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose of make obvious a fluid pumping dual pump comprising: a pump housing having a first opening and a second opening at a top portion thereof: a motor coupled to the pump housing; a cam disposed in the pump housing and axially mounted on a rotary shaft of the motor; a first eccentric shaft portion and a second eccentric shaft portion respectively connected on opposite sides of the cam; a first upwardly-and-downwardly movable arm and a second 
wherein the fluid passage box comprises: a lower body connectively disposed on the top surface of the pump housing, wherein a first pump chamber having a first intake path and a first discharge path and a second pump chamber having a second intake path and a second discharge path are formed in the lower body, an upper body 

	With respect to Claims 2-3, their pendency on Claim 1 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 6, lines 1-9, filed 12/01/2020, with respect to Claim 1, have been fully considered and are persuasive.  The previous rejections of Claims 1-3 have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano et al. US Pub. 2011/0282223 teach an electric driven diaphragm pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Timothy P. Solak
/tps/
Art Unit 3746
03/12/2021A

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746